TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-22-00246-CV



                               Winston & Strawn LLP, Appellant

                                                v.

                        Orient Petroleum (Central Asia) Ltd., Appellee


                 FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         NO. D-1-GN-20-007552, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               The parties have filed a joint motion to abate the appeal until January 17, 2023, to

allow them to continue with settlement negotiations. We grant the motion and abate this appeal.

The parties shall submit either a joint status report concerning the status of settlement

negotiations or a motion to reinstate on or before January 17, 2023. The appeal will remain

abated until further order of this Court.



Before Justices Goodwin, Baker, and Kelly

Abated

Filed: November 1, 2022